Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 2-5 is the inclusion of the limitations of 

“the flow rate control valve is configured to be operated to close to generate a pressure wave in the purge passage so that the first pressure is increased to a maximum first pressure value during execution of purge control of introducing the purge gas from the canister to the intake passage via the purge passage, and the increase value of the first pressure is a value obtained based on a difference between the maximum first pressure value and a previously detected first pressure value, the maximum first pressure value resulting from the pressure wave generated in the purge passage by the valve-closing operation of the flow rate control valve being propagated from the flow rate control valve to the first position.” in claim 2;

“the concentration estimation section is configured to: obtain an increase value of the first pressure generated by valve-closing operation of the flow rate control valve based on a detected value of the first pressure detection section, and estimate the purge concentration based on the obtained increase value of the first pressure, and the concentration estimation section is configured to estimate the purge concentration with making a correction considering at least any one of a valve-closing speed of the flow 

“the concentration estimation section is configured to: calculate a pressure-wave propagation speed as a speed of propagating the pressure wave generated in the purge passage by the valve-closing operation of the flow rate control valve based on a period of time from detection of increase in the first pressure by the first pressure detection section to detection of increase in the second pressure by the second pressure detection section during the valve-closing operation of the flow rate control valve; and estimate the purge concentration based on an increase value of the first pressure and the calculated pressure-wave propagation speed.” in claim 4; and 

“the concentration estimation section is configured to: obtain an increase value of the first pressure generated by valve-closing operation of the flow rate control valve based on a detected value of the first pressure detection section, and estimate the purge concentration based on the obtained increase value of the first pressure, and a period of time from start to termination of the valve-closing operation of the flow rate control valve is made to be shorter than a period of time of the pressure wave generated in the purge passage by the valve-closing operation of the flow rate control valve to be propagated from the flow rate control valve to the canister and reflect on the canister to reach the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747